Citation Nr: 0111883	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  94-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service in the Marine Corps from 
November 1971 to September 1973.  His awards include the 
Vietnam Service Medal.  The report of separations reflects 
five brief tours in the Vietnam area between October 1972 and 
February 1973.  

By a decision in June 1996, the Board of Veterans' Appeals 
(Board) found that new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for a psychiatric disability to include PTSD.  By 
a rating decision of January 2001, the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted service connection for major depression, and 
assigned a 30 percent disability rating for that psychiatric 
disability. The RO continued to deny service connection for 
PTSD because there was no verification in the record of any 
of the stressful events claimed by the veteran to have caused 
his PTSD.  The veteran requested that the appeal on that 
issue be continued, but he has not submitted any additional 
evidence or argument since January 2001.  

In a VA Form 21-4138 of August 1999, the veteran requested an 
increased rating for his service-connected disability.  At 
that time, his only service-connected disability was history 
of chest rash, assigned a noncompensable disability 
evaluation.  The question of whether there is a pending claim 
for rating of that disability is referred to the RO for 
clarification and action if necessary.  


FINDING OF FACT

1.  The veteran has been diagnosed as having PTSD by several 
examiners.  

2.  There is a reasonable probability that the veteran 
underwent events during his period of active military service 
which were not related to combat activity, but which 
constituted stressors.  
CONCLUSION OF LAW

Service connection for PTSD is warranted as the condition has 
been diagnosed and there is a reasonably probability that it 
is due to a stressor which occurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.304(f) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran asserts that he has PTSD as a result of stressor 
exposure consisting primarily of an assault related to 
"racial tension" during his service aboard ship and on 
Okinawa.  The veteran reports that the racially motivated 
assault was by three individuals of his own race who beat him 
with an entrenching tool in the barracks on Okinawa before he 
departed for Vietnam.  The incident was triggered when the 
veteran befriended an individual of another race which 
resulted in the assault.  The individual he befriended, by 
the last name of Thomas, subsequently drowned.  The veteran 
suspects that the death of his friend was not accidental and 
that the individuals who assaulted the veteran were involved 
in the subsequent drowning incident.  The veteran notes that 
he was further traumatized when he was required to assist in 
placing his deceased friend in a body bag filled with ice.  
The veteran does not have any combat awards or decorations.  
His separation record reflects five brief tours of duty (less 
than a month each) in the vicinity of Vietnam between October 
1972 and February 1973.  In testimony before the undersigned 
during a hearing in January 1996, the veteran stated that he 
never actually entered Vietnam and he has never described 
engaging in combat with the enemy.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court of 
Appeals for Veterans Claims (Court) stated that "the absence 
of corroboration in the service records, when there is 
nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  Corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources.  The Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

Regarding evidence of personal assault, the VA Adjudication 
Procedure Manual M21-1, Part VI, par. 11.38 b (2) provides 
that: Personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking.  If the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an in- service stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): Visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; Sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; Lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; Changes in 
performance and performance evaluations; Lay statements 
describing episodes of depression, panic attacks, or anxiety 
but no identifiable reasons for the episodes; Increased or 
decreased use of prescription medications; Increased use of 
over-the-counter medications; Evidence of substance abuse 
such as alcohol or drugs; Increased disregard for military or 
civilian authority; Obsessive behavior such as overeating or 
undereating; Pregnancy tests around the time of the incident; 
Increased interest in tests for HIV or sexually transmitted 
diseases; Unexplained economic or social behavior changes; 
Treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and Breakup of a primary relationship.  

In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  

Here, the service medical records provide support for the 
veteran's assertions.  Although the hospital report contains 
no specific reference to an assault, the veteran was 
hospitalized for ten days in July 1972 for depression and 
attempted suicide.  The report further reflects that the 
veteran had been sent to Okinawa in June 1972.  In the 
hearing testimony of January 1996, the veteran indicated that 
he was attacked by his fellow servicemen when he first 
arrived in Okinawa.  The Board views the psychiatric 
hospitalization of July 1972 as supportive of the veteran's 
claim for service connection.  

On the hospitalization in July 1972, the presenting diagnosis 
was severe depression, suicidal.  The final diagnosis was 
adjustment reaction of adult life.  The other pertinent 
service medical record evidence is the report of medical 
history section of a June 1973 examination which includes the 
information that the veteran's reference to history of 
nervous trouble was a past diagnosis of situational reaction 
which resulted in psychiatric counseling.  

In January 1998, the Marine Corps Historical Center reported 
that the alleged attacks in June and July 1972 most likely 
would not have been reported in the command chronologies of 
the veteran's unit, since they were primarily concerned with 
operational matters.  In recent years, the veteran has 
persisted in his recount of events in 1972 and has submitted 
a newspaper article reflecting the existence of racial 
disharmony amongst service personnel on Okinawa.  

Although the exact incident described by the veteran is not 
the type of incident which can be easily confirmed, on a 
review of the entire record, the Board finds that it is 
consistent with the climate of the times and the surrounding 
medical events are consistent with the examples set out in 
M21-1.  A recent VA clinical examiner accepted the account 
and concluded that the events surrounding the assault on the 
veteran and the death of his friend, although isolated, were 
sufficient to meet the test of stressor exposure.  As set 
forth by the Court in Harth v. West, 14 Vet. App. 1 (2000), 
the standards listed in the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), 61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-4.130, 
are geared, not to usual experience and response, but to the 
specific individual's actual experience and response.  Under 
the circumstances, the Board accepts the opinion of VA's 
examiner, based on examination of the veteran in October 1998 
and on further reflection in a written opinion of October 
2000.  That is that the veteran's symptoms are consistent 
with PTSD and can be related to a condition that began while 
he was on active duty.  That examiner also noted that DSM 
nomenclature has changed over the years, that if assessed 
with the current criteria at the earlier time, the diagnoses 
of PTSD and major depression would be an accurate reflection 
of his condition and that the change in nomenclature is a 
likely explanation for the veteran's changing diagnoses over 
time.  

Admittedly, there is support for the RO's conclusions which 
resulted in denial of the claim.  For example, when J. Barry 
Rubin, D.O., entered a diagnosis of PTSD based on examination 
in June 1986, although the report is quite detailed and 
continues for several pages, there was absolutely no mention 
of stressor exposure in service as the cause of his PTSD.  
Other examinations through the years which also resulted in a 
diagnosis of PTSD similarly did not refer to any assault in 
service.  However, the Board's task is to weigh the evidence.  
Service connection for the claimed disability is warranted 
when the preponderance of the evidence supports the claim.  
Here, resolution of any doubt on the matter tips the scales 
towards allowance of the claim.  38 C.F.R. § 4.3 (2000).  

The veteran's testimony and the history he has provided on 
numerous examinations over the years is not inconsistent with 
official records.  The VA clinician, who conducted the 
veteran's October 1998 examination and further reflected upon 
the facts of the case two years later provided sound 
rationale for any discrepancy in the prior record, 
specifically that a change in DSM nomenclature was at the 
root of any prior inconsistencies.  Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).  

Service connection has recently been established for major 
depression.  The relationship between this condition and the 
diagnosed PTSD, and the relative severity of each, are 
questions which must be addressed initially by the RO when it 
further develops the record and considers the issue of the 
appropriate rating to assign for the veteran's psychiatric 
disabilities.  The rating is not a matter for consideration 
by the Board at this time, and nothing in this decision 
should be construed as an opinion on that question.  

In summary, it is the judgment of the Board that the 
preponderance of the evidence, especially the pertinent 
entries in the service medical records and the detailed 
rationale set forth by the VA's psychiatric examiner support 
a finding that the veteran did have stressor exposure in 
service, and that the stressor exposure caused or contributed 
to his current psychiatric disability including the currently 
diagnosed PTSD.  Accordingly, service connection for PTSD is 
warranted.  



ORDER

Entitlement to service connection for PTSD is granted.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

